*1079ORDER Closing Cases
This matter came before the Court upon its own motion following publication of this Court’s opinion in Docket Number 04-101, Harlem v. State, 2005 WY 12, 105 P.3d 1049 (Wyo.2005). In that opinion, this Court affirmed the denial of Mr. Harlow’s petition for post-conviction relief and remanded the case to the district court for issuance of a new warrant for the execution of Mr. Harlow’s sentence. Id. at ¶ 88. In previous orders in Docket Numbers 99-58, 59, and 60, this Court had continued the stay of execution of Mr. Harlow’s sentence pending judicial review that followed his direct appeal. Most recently, by order filed May 14, 2004, this Court continued the stay of execution of Mr. Harlow’s sentence pending this Court’s review of his Petition for Writ of Review' filed in Docket Number 04-101. See Harlow v. State, 2004 WY 55, 90 P.3d 92 (Wyo.2004). Now, following the issuance of this Court’s opinion in Docket Number 04-101 and the remand of this case to the district court for issuance of a new warrant, this Court finds that it is no longer appropriate for this Court to continue the stay of execution of Mr. Harlow’s sentence. Instead, this Court finds that any request for a stay should first be directed to the district court, or to any tribunal that Mr. Harlow deems appropriate. Therefore, with respect to Docket Numbers 99-58, 59, and 60, this Court finds that, to the extent those cases remain open, those cases should be closed. Further, this Court notes that, pursuant to W.R.A.P. 13.07, no petition for rehearing is permitted in Docket Number 04-101. Thus, on February 7, 2005, this Court issued its Mandate Affirming Judgment in Docket Number 04-101. While such a mandate effectively closed that case, this Court hereby clarifies that Docket Number 04-101 is also closed. It is, therefore,
ORDERED that the above captioned cases be, and hereby are, closed.